IN THE SUPREME COURT OF THE STATE OF DELAWARE

PARIS L. WATERS,                       §
                                       §
      Defendant Below,                 §   No. 496, 2016
      Appellant,                       §
                                       §   Court Below—Superior Court
      v.                               §   of the State of Delaware
                                       §
STATE OF DELAWARE,                     §   Cr. ID Nos. 0705019531,
                                       §   0705011905
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: November 1, 2016
                         Decided:   December 20, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                    ORDER

      This 20th day of December 2016, upon consideration of the appellant’s

opening brief and the State’s motion to affirm, we find it evident that the judgment

below should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its well-reasoned order dated September 12, 2016.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice